Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 1 of 13




   EXHIBIT A
        Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 2 of 13
r



                                                                  3'v~ns   ati ~,          .,:.a.
                                                                                                     i'
                                                                                    ^al   I ,.:.:Y
                                                                                          t          .. ..
                                                                  y.       Ie

                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                     FOR THE COUNTY Q,F,L~J~ I _ ~E~,FSa.
                                                                    F                                        J ,~
                                                                           .r►~ ~~4'~'~~~'~L
                                                                           !
          THE PEOPLE OF THE STATE OF CALIFOR~.IA,~'~~ ~~:                     CASE NO. BA~83663
                                               Plaintiff,
                         v.
                                                                                        AMENDED
          O1 HARVEY WEINSTEIN (DOB:03/19/1952)                                      FELONY COMPLAINT
                                          Defendant)

    The undersigned is informed and believes that:


                                                       COUNT 1


            On or about February 18, 2013, in the County of Los Angeles, the crime of ORAL COPULATION
    BY USE OF FORCE, VIOLENCE, DURESS, MENACE OR FEAR OF IMMEDIATE AND UNLAWFUL
    BODILY INNRY, in violation of PENAL CODE SECTION 288a(c)(2)(A), a Felony, was committed by
    HARVEY WEINSTEIN, who did unlawfully participate in an act of oral copulation with JANE DOE #1
    and did accomplish said act against said victim's will by force, violence, duress, menace, and fear of
    immediate and unlawful bodily injury to said victim and to another.
    "NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
    evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome (AIDS).
    Penal Code section 1202.1."
    "NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
    Willful failure to register is a crime."


    "NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c) and a
    violent felony within the meaning of Penal Code Section 667.5(c)."


                                                         * ~~**




    Rev. 900-05/20 DA Case 40613339                    Page 1                                                       Case No. BA483663
                                               FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 3 of 13



                                                     COUNT 2


        On or about February 18, 2013, in the County of Los Angeles, the crime of SEXUAL
PENETRATION BY USE OF FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF IMMEDIATE
AND UNLAWFUL BODILY INJURY,in violation of PENAL CODE SECTION 289(a)(1)(A), a Felony,
was committed by HARVEY WEINSTEIN,who committed an act of sexual penetration against the will of
JANE DOE #1 by means of force, violence, duress, menace and fear of immediate and unlawful bodily
injury on JANE DOE #1 and another person.
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq:
Willful failure to register is a crime."
"NOTICE: Being charged with this criminal offense.can result in mandatory pre-conviction HN/AIDS
testing and disclosure of the results to a victim and the Chief Medical Officer of the jail or prison facility
where you are incarcerated pursuant to Penal Code Section 1524.1and Health and Safety Code section
121055 following a probable cause hearing resulting in a court order."




"NOTICE: The above offense is a serious felony within the meaning of Penal Cade Section 1192.7(c)and a
violent felony within the meaning of Penal Code Section 667.5(c)."


                                                      * ~:~**




Rev. 900-05/20 DA Case 40613339                     Paqe 2                                  Case No. BA483663_
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 4 of 13



                                                    COUNT 3


        On or about February 1$, 2013, in the County of Los Angeles, the crime of RAPE BY USE OF
FORCE,VIOLENCE,DURESS,MENACE OR FEAR OF IMMEDIATE AND UNLAWFUL BODILY
INJURY,in violation of PENAL CODE SECTION 261(a)(2), a Felony, was.committed by HARVEY
WEINSTEIN, who did unlawfully have and accomplish an act of sexual intercourse with a person, to wit,
JANE DOE #1, not his/her spouse, against said person's will, by means of force, violence, duress, menace
and fear of immediate and unlawful bodily injury on said person and another.
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."


"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."


".NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c)and a
violent felony within the meaning of Penal Code Section 667.5(c)."


                                                     * ~~**


                                                    COUNT 4


        On or about February 19, 2013, in the County of Los Angeles, the crime of SEXUAL BATTERY
BY RESTRAINT,in violation of PENAL CODE SECTION 243.4(a), a Felony, was committed by
HARVEY WEINSTEIN,who did willfully and unlawfully touch an intimate part of JANE DOE #2, while
said person was unlawfully restrained by said defendants}, HARVEY WEINSTEIN,and an accomplice,
against the will of said person and for the purpose of sexual arousal, sexual gratification, and sexual abuse.
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."


                                                     ~*~**




Rev. 900-05/20 DA Case 40613339                    Page 3                                Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 5 of 13



                                                     COUNT 5


        On or about May 11, 2010,in the County of Los Angeles, the crime of SEXUAL BATTERY BY
RESTRAINT,in violation of PENAL CODE SECTION 243.4(a), a Felony, was committed by HARVEY
WEINSTEII~1, who did willfully and unlawfully touch an intimate part of JANE DOE #3, while said person
was unlawfully restrained by said defendant(s), HARVEY WEINSTEIN,and an accomplice, against the
will of said person and for the purpose of sexual arousal, sexual gratification, and sexual abuse.
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime:"


                                                      ****~


                                                     COUNT 6


        On or between September 1, 2004 and September 30, 2005, in the County of Los Angeles, the
crime of ORAL COPULATION BY USE OF FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF
IMMEDIATE AND UNLAWFUL BODILY INJURY,in violation of PENAL CODE SECTION
288a(c)(2), a Felony, was committed by HARVEY WEINSTEIN,who did unlawfully participate in an act
of oral copulation with JANE DOE #4 and did accomplish said act against said victim's will by force,
violence, duress, menace, and fear of immediate and unlawful bodily injury to said victim and to another.
"NOTICE: The above offense is a serious felony within the meaning of Penal Code section 1192.7(c)."
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."
"NOTICE: Being charged with this criminal offense can result in mandatory pre-conviction HIV/AIDS
testing and disclosure of the results to a victim and the Chief Medical Officer of the jail or prison facility
where you are incarcerated pursuant to Penal Code Section 1524.1and Health and Safety Code section
121055 following a probable cause hearing resulting in a court order."




                                                      * *~**




Rev. 900-05/20 DA Case 40613339                     Page 4                                 Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 6 of 13



                                                   COUNT 7


        On or between September 1, 2004 and September 30, 2005, in the County of Los Angeles, the
crime of RAPE BY USE OF FORCE,VIOLENCE,DURESS,MENACE OR FEAR OF IMMEDIATE
AND UNLAWFUL BODILY INJURY,in violation of PENAL CODE SECTION 261(a)(2), a Felony, was
committed by HARVEY WEINSTEIN,who did unlawfully have and accomplish an act of sexual
intercourse with a person, to wit, JANE DOE #4, not his/her spouse, against said person's will, by means of
force, violence, duress, menace and fear of immediate and unlawful bodily injury on said person and
another.
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."


"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."


"NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c)and a
violent felony within the meaning of Penal Code Section 667.5(c)."


                                                    * ****




Rev. 900-05/20 DA Case 40613339                   Page 5                               Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 7 of 13



                                                     COUNT 8


        On or between November 2, 2009 and December 1, 2009,in the County of Los Angeles, the crime
of ORAL COPULATION BY USE OF FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF
IMMEDIATE AND UNLAWFUL BODILY INJURY,in violation o~ PENAL CODE SECTION
288a(c)(2), a Felony, was committed by HARVEY WEINSTEIN,who did unlawfully participate in an act
of oral copulation with JANE DOE #5 and did accomplish said act against said victim's will by force,
violence, duress, menace, and fear of immediate and unlawful bodily injury to said victim and to another.
"NOTICE: The above offense is a serious felony within the meaning of Penal Code section 1192.7(c)."
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."
"NOTICE: Being charged with this criminal offense can result in mandatory pre-conviction HIV/AIDS
testing and disclosure of the results to a victim and the Chief Medical Officer of the jail or prison facility
where you are incarcerated pursuant to Penal Code Section 1524.1and Health and Safety Code section
121055 following a probable cause hearing resulting in a court order."



                                                      * ***:~




Rev. 900-05/20 DA Case 40613339                     Page 6                                  Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 8 of 13



                                                   COUNT 9


        On or between November 2,2009 and December 1,2009, in the County of Los Angeles, the crime
of RAPE BY USE OF FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF IMMEDIATE AND
UNLAWFUL BODILY INJURY,in violation of PENAL CODE SECTION 261(a)(2), a Felony, was
committed by HARVEY WEINSTEIN,who did unlawfully have and accomplish an act of sexual
intercourse with a person, to wit, JANE DOE #S, not his/her spouse, against said person's will, by means of
force, violence, duress, menace and fear of immediate and unlawful bodily injury on said~person and
another.
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."


"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."


"NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c)and a
violent felony within the meaning of Penal Code Section 667.5(c)."


                                                    * ~***




Rev. 900-05/20 DA Case 40613339                   Page 7                               Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 9 of 13



                                                   COUNT 10


        On or about November 5,2010, in the County of Los Angeles, the crime of ORAL COPULATION
BY USE OF FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF IMMEDIATE AND UNLAWFUL
BODILY INJURY,in violation of PENAL CODE SECTION 288a(c)(2)(A), a Felony, was committed by
HARVEY WEINSTEIN,who did unlawfully participate in an act of oral copulation with JANE DOE #S
and did accomplish said act against said victim's will by force, violence, duress, menace, and fear of
immediate and unlawful bodily injury to said victim and to another.
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."
"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
Willful failure to register is a crime."


"NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c)and a
violent felony within the meaning of Penal Code Section 667.5(c)."


                                                    * ****




Rev. 900-05/20 DA Case 40613339                   Page S                                 Case No. BA483663
                                           FELONY COMPLAINT
    Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 10 of 13



                                                   COUNT 11


         On or about November 5,2010, in the County of Los Angeles, the crime of RAPE BY USE OF
 FORCE,VIOLENCE,DURESS, MENACE OR FEAR OF IMMEDIATE AND UNLAWFUL BODILY
 INJURY,in violation of PENAL CODE SECTION 261(a)(2), a Felony, was committed by HARVEY
 WEINSTEIN, who did unlawfully have and accomplish an act of sexual intercourse with a person, to wit,
 JANE DOE #5, not his/her spouse, against said person's will, by means of force, violence, duress, menace
 and fear of immediate and unlawful bodily injury on said person and another.
"NOTICE: Conviction of this offense will require the court to order you to submit to a blood test for
 evidence of antibodies to the probable causative agent of Acquired Immune Deficiency Syndrome(AIDS).
Penal Code section 1202.1."


"NOTICE: Conviction of this offense will require to register pursuant to Penal Code section 290 et seq.
 Willful failure to register is a crime."


"NOTICE: The above offense is a serious felony within the meaning of Penal Code Section 1192.7(c)and a
 violent felony within the meaning of Penal Code Section 667.5(c)."




         It is further alleged, within the meaning of Penal Code section 667.61(b),(c)and (e), as to
 defendant, HARVEY WEINSTEIN,as to count(s)1, 2,3,6, 7,8,9, 10 and 11 that the following
 circumstances apply: The defendant has been convicted in this case of(1) Rape by Use of Force, Violence,
 Duress, Menace or Fear of Immediate and Unlawful Bodily Injury in violation of Penal Code §261(a)(2),
(2)Oral Copulation by Use of Force, Violence, Duress, Menace or Fear of Immediate and Unlawful Bodily
 Injury in violation of Penal Code §288a(c)(2), and (3)Penetration by a Foreign Objection by Use of Force,
 Violence, Duress, Menace or Fear of Immediate and Unlawful Bodily Injury in violation of Penal Code
 §289(a)(1)(A) against more than one victim.
                                                     **~**




 Rev. 900-05/20 DA Case 40613339                ~ Page 9                                 Case No. BA483663
                                            FELONY COMPLAINT
      Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 11 of 13




   NOTICE: Conviction of this offense will.require the defendant to provide DNA samples and print
   impressions pursuant to Penal Code sections 296 and 296.1. Willful refusal to provide the samples
   end impressions is a crime.

   NOTICE: The People of the State of California intend to present evidence and seek jury findings
   regarding all applicable circumstances in aggravation, pursuant to Peaal Cnde section 1170(b) and
   Cunningham v. California (200'7} 549 U.S.27U.

   NOTICE: A Suspected ChIId Abuse Report(SCAR) may have been generated within the meaning
   ofPenal Code §~ 11166 and 11168 involving the charges alleged In this complaint. Dissemination of
  a SCAR is limited by Penal Code §§ 11X67 and 1:1167.5 end a court order is required for full
  disclosure of the contents of a SCAR

  NOTICE: Any allegation making a defendant ineligible to serve a state prison sentence in the
  county,~ail shall not be subject.to dismissal pursuant to Penal Cade § 1385.

  NUTICE: Conviction of this offense prohibits you from owning, purchasing,receiving, possessing,
  or having under your custody and control any firearms,and effective January 1,2018, will require
  you to complete a Prohibited Persons Relinquishment Form ("PPR'~ pursuant to Penal Code §
  29810.




I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT
AND THAT THIS C~~~VIPLAINT, CASE NUMBER BA483663,CONSISTS OF 11 C4UNT(S).


            Executed at LOS ANGELES,County of Los Angeles, on October 2, 02


                                                                                      JOSHUA BYERS
                                                                                      DECLARANT AND COMPLAINANT

..........................................................................................................................................................................
.
JACKIE LAGEY. DISTRICT ATTORNEY
                                                                                                    ~a.~.R.~~~~
                                                                                             PAUL THOMPSON,DEPUTY




Rev. 900-05!20 DA Case 40613339                                              Page 10                                                     Case No. BA483663
                                                                FELONY COMPLAINT
     Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 12 of 13



 AGENCY: LAPD -          UO: JOSHUA BYERS                         ID NO.: 35673      PHONE: (213)486-6910
          ROBBERY/HOMICI
          DE
 DR NO.: 180819992       OPERATOR: PT                            PRELIM. TIME EST.: 2 DAYS)



                                                                 BOOKING          BAIL          CUSTODY
DEFENDANT                              CII NO.       DOB             NO.          RECOM'D       R'TN DATE
 WEINSTEIN, HARVEY                                   3/19/1952                     $5,000,000




Pursuant to Penal Code Section 1054.5(b), the People are hereby informally requesting that defense counsel
provide discovery to the People as required by Penal Code Section 1054.3.




Rev. 900-05/20 DA Case 40613339                  Page 11                             Case No. BA483663
                                       FELONY COMPLAINT
i~   ~        Case 1:18-cv-04115-PAE Document 266-1 Filed 11/19/20 Page 13 of 13



                    FELONY COMPLAINT -- ORDER HOLDING TO ANSWER -- P.C. SECTION 872


          It appearing to me from the evidence presented that the following offenses) has/have been committed
                                                                                                              and
          that there is sufficient cause to believe that the following defendants) guilty thereof, to wit:


                                             (Strike oc~t or add as applicable)


         HARVEY WEINSTEIN
          Ct. Charee          Charge Range                            Allegation               Alleg. Effect
          1   PC              3-6-8 State Prison                      PC 667.61(b)/(e)         15 to Life State Prison
              288a(c)(2)(A)
          2   PC 289(a)(1)(A) 3,6,8 Yrs. State Prison                 PC 667.61(b)/(e)         15 to Life State Prison
          3   PC 261(a)(2)    3-6-8* State Prison                     PC 667.61(b)/(e)         15 to Life State Prison
          4   PC 243.4(a)     2-3-4 State Prison
          5   PC 243.4(a}     2-3-4 State Prison
          6   PC 288a(c)(2)   3-6-8*State Prison                      PC 667.61(b)/(e)         15 to Life State Prison
          7   PC 261(a)(2)    3-6-8*State Prison                      PC 667.61(b)/(e)         15 to Life State Prison
          8   PC 288a(c)(2)   3-6-8*State Prison                      PC 667.61(b)/(e)         15 to Life State Prison
          9 ~ PC 261(a)(2)    3-6-8* State Prison,                    PC 667.61(b)/(e)         15 to Life State Prison
          10  PC              3-6-8 State Prison                      PC 667.61(b)/{e}         15 to Life State Prison
              288a(c)(2)(A)
          11  PC 261(a)(2)    3-6-8*State Prison                      PC 667.61(b)/(e)         15 to Life State Prison



         I order that the defendants) beheld to answer therefore and be admitted to bail in the sum of:

             HARVEY WEINSTEIN                                                                          Dollars




         and be committed to the custody ofthe Sheriff of Los Angeles County until such bail is given. Date
                                                                                                            of
         arraignment in Superior Court will be:

             HARVEY WEINSTEIN                                                                   in Dept



             at:               A.M.




            Date:
                                                                   Committing Magistrate




         Rev. 900-05/20 DA Case 40613339                 Page 12                                Case No. BA483663
                                                 FELONY COMPLAINT
